Order 
                                                                                     Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  127453                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  IN RE:                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  HON. MICHAEL J. HALEY,
  Judge, 86th District Court
  BEFORE THE JUDICIAL
  TENURE COMMISSION
  _______________________________

               This cause having been brought to this Court by recommendation of the
  Judicial Tenure Commission and having been argued by counsel and due deliberation
  having been had thereon by the Court, IT IS ORDERED, in conformity with the opinion
  of the Court, that Hon. Michael J. Haley, Judge of the 86th District Court, be and is
  hereby PUBLICLY CENSURED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2006                       _________________________________________
                                                                              Clerk